The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 

Reasons for Allowance

        The following is an examiner's statement of reasons for allowance: 


The following structure of a seal wrapped about the vaporizable material insert (claim 1), a vaporizable material insert comprising a hollow core extending from a first end to a second end that is opposite the first end, the hollow core having an open end at the second end and a seal configured to force heated ai in the cartridge to pass through at least a portion of vaporizable material present within the vaporizable material inset and into the hollow core (claim 43)  and a seal configured to force heated air in the cartridge to pass through at least a portion of vaporizable material present within the vaporizable material insert and subsequently into the hollow core such that vapor can exit the open end of the hollow core and into a mouthpiece (claim 52), in combination with all the other elements claimed, is not shown in a prior art document.    
Further, the examiner knows of no permissible motivation to combine the prior art such that the subject matter as a whole would have been obvious at the time the invention was made.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Interview Summary
Williams (2009/0293892) and proposed claim amendments were discussed. Agreement was reached that independent claims 37 and 43 as presented herein overcomes the present § 102 rejection and new independent claim 46 (now claim 52) distinguishes over Williams. 
Interview Agenda
Re:       U.S. Application No. 16/679,057
            Filed: November 8, 2019

Dear Examiner:

During our telephone interview on Thursday, January 20, 2022, at 1:00 pm (ET), we would like to discuss the below items:

Independent Claims 37 and 43

Williams (2009/0293892) fails to teach or suggest a hollow core.   The Examiner’s figure, reproduced below, does not illustrate Applicant’s claimed hollow core.

    PNG
    media_image1.png
    201
    177
    media_image1.png
    Greyscale

Even assuming that Williams does teach a hollow core, the cover/lid 32 forces the heated air to first pass through the “hollow core” and then the vaporizable material such that the “[t]his mixture of heated air and vaporized plant material is drawn out of the plant chamber 30 through its openings 34 into the interior of the housing 40.”  Williams, para. [0040].  In contrast, Applicant’s claimed seal forces heated air through the vaporizable material and into the hollow core.  The claimed airflow of heated air is the exact opposite of what occurs in Williams.  

Proposed Draft Claim Amendments – FOR DISCUSSION PURPOSES ONLY, NOT FOR ENTRY
53.       (Proposed New  – Not for Entry)  A cartridge for use with a vaporizer device having a heating element, the cartridge comprising: 
a vaporizable material insert comprising a hollow core extending from a first end to a second end that is opposite the first end, the hollow core having an open end at the second end; and
a seal configured to force heated air in the cartridge to pass through at least a portion of vaporizable material present within the vaporizable material insert and subsequently into the hollow core such that vapor can exit the open end of the hollow core and into a mouthpiece. 

Thanks, 
Elissa M. Kingsland

Elissa KingslandAssociateMintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.One Financial Center, Boston, MA 02111+1.617.348.1701EMKingsland@mintz.com | Mintz.com


Conclusion
 Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .

        The prior art listed on PTO form 892 that is made of record and not relied upon is considered pertinent to applicant's disclosure because it shows the state of the art with respect to applicant’s claimed invention.

        Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R. Harvey whose telephone number is 571-272-2007.  The examiner can normally be reached from 8:00 A.M. to 5:00 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached at 571-272-2078.  

        Applicant is encouraged to send correspondence through the USPTO fax number 571-273-8300.
               Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see USPTO web site at pair-direct dot “.” uspto dot “.” gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/James Harvey/
James Harvey
Primary Examiner 
February 1, 2022